The Court

took a Distinction between Gentleman by Curtesy, and Reputation, and feemed to be of Opinion, that, if a Man was Gentleman by Curtesy, Yeoman was not his sue Addition; aliter if Gentleman by Reputation only. In the present Case they were of Opinion, that Lovejoy was a Gentleman, both by his Commission and by Curtefy. Therefore they ruled, that the Writ abate, though they said it was a very great Hardship upon the Bar.*

 Vid. 3 Bac. Abr. 618, where Brook, 44, is cited. Vid. 2 Ld. Raym’d, 849.